Seevers, Ch. J.,
dissentmg. — The foregoing opinion holds that Section 3102 of the Code applies to judgments rendered by a justice of the peace. I think this construction of the statute is erroneous. The statute provides that “in no action where the defendant has taken an appeal from the Circuit or District Court, or stayed execution on the judgment, shall he be entitled to redeem.” The appeal must have been taken from a judgment rendered by a court of record, then follow the words “or stayed execution.” This evidently means a stay of execution may be issued on the same class of judgments as those from which the appeal must be taken. That this is the proper construction is strengthened by the consideration that *694real property cannot be sold on executions issued by a justice of tbe peace. When the execution was stayed real estate could not be sold under the judgment. The right to redeem therefore was in no manner affected thereby; subsequently the judgment became a judgment in a court of record but this was not done or caused by Markley. It seems to me, he therefore should not be deprived of a substantial and important right.
The judgment of the Circuit Court should be affirmed.